tcmemo_1998_210 united_states tax_court formerly mark j hanna p c petitioner v commissioner of internal revenue respondent hanna associates p c docket no filed date charles f daily jr for petitioner steven b bass for respondent memorandum opinion parr judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed on date pursuant to rule the issue for decision is whether on date respondent filed an amendment to continued petitioner lacks capacity under rule c to invoke this court's jurisdiction background hanna associates p c formerly mark j hanna p c was a corporation organized under the laws of the state of texas on date mark j hanna petitioner's sole shareholder adopted a resolution to dissolve the corporation on date petitioner filed a certificate of dissolution with the texas secretary of state resulting in petitioner's dissolution pursuant to tex bus corp act ann art dollar_figure west petitioner's and federal_income_tax returns were filed on date and date respectively on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and penalties on petitioner's federal income taxes as follows penalties year deficiency sec_6662 dollar_figure dollar_figure big_number big_number continued respondent's motion to dismiss for lack of jurisdiction arguing on alternative grounds that petitioner lacks capacity to invoke this court's jurisdiction since we find for respondent based on the original motion to dismiss respondent's alternative argument raised in the amended motion is moot all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated on date charles f daily jr as counsel for petitioner filed a petition with this court in the name of petitioner on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that because petitioner was dissolved more than years prior to the filing of the petition herein under texas state law petitioner now lacks capacity to invoke this court's jurisdiction on date petitioner filed an objection to respondent's motion to dismiss on the ground that the notice_of_deficiency was invalid because it was issued more than years after the deadline of the dissolution of the corporation respondent's motion was calendared for hearing in san antonio texas counsel for respondent appeared at the hearing and presented arguments on the pending motion petitioner's attorney did not appear for the hearing nor were any written statements of petitioner's position filed with the court as provided for pursuant to rule c discussion rule c states that the capacity of a corporation to engage in litigation in this court shall be determined by the law under which the corporation was organized 71_tc_108 69_tc_149 63_tc_304 because petitioner was organized in the state of texas we look to the law of that state to determine whether petitioner possesses the requisite capacity to invoke this court's jurisdiction petitioner's capacity to engage in litigation is prescribed by tex bus corp act ann art dollar_figure west which provides that a dissolved texas corporation shall continue its corporate existence for a period of years from the date of the dissolution for the purpose of prosecuting or defending in its corporate name any_action or proceeding brought by or against it in applying tex bus corp act ann art dollar_figure west to the facts presented we agree with respondent that the cause of action underlying this proceeding was not commenced within years of the date that petitioner was dissolved the record shows that petitioner dissolved on date it is clear that under texas law petitioner's existence as extended by statute terminated on date ie years after its dissolution as of that date it ceased to exist and lacked capacity to institute any legal proceeding great falls bonding agency inc v commissioner supra comfort home builders inc v commissioner tcmemo_1995_225 thus a petition filed with this court in petitioner's name on date more than years after its dissolution cannot be entertained moreover we note that petitioner has not articulated a sound argument in opposition to respondent's motion to dismiss for lack of jurisdiction rather petitioner maintains that respondent should be precluded from issuing a deficiency_notice to a dissolved corporation as we observed in great falls bonding agency inc v commissioner supra pincite at first blush it does seem anomalous that respondent would issue a statutory_notice_of_deficiency to a taxpayer and then turn around and say that there is no taxpayer who can petition this court for a redetermination of the determined deficiency--as respondent has done here yet sec_6212 is explicit in its language which permits respondent in the absence of a notice of fiduciary relationship to send a notice_of_deficiency to a corporation which has terminated its existence--as has the petitioner there being no indication that petitioner provided respondent with a notice of a fiduciary relationship under sec_6903 and sec_6212 respondent was justified in issuing the disputed deficiency_notice directly to petitioner notwithstanding its dissolution accordingly we grant respondent's motion to dismiss for lack of jurisdiction on the ground that petitioner lacked capacity under rule c to invoke this court's jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
